Exhibit 10.6

ESCROW AGREEMENT

ESCROW AGREEMENT (“Agreement”) dated                     , 2007 by and among
ePAK INTERNATIONAL LTD., a Bermuda limited company (“Parent”), EPAK HOLDINGS
LTD., a Hong Kong limited company (“EHL”), HOCK VOON LOO, as the representative
(the “Representative”) of EHL and its stockholders, and CONTINENTAL STOCK
TRANSFER & TRUST COMPANY, as escrow agent (the “Escrow Agent”).

WHEREAS, Ascend Acquisition Corp., a Delaware corporation (“Ascend”), and its
wholly owned subsidiary, Ascend Company Limited, a Bermuda limited company
(“ACL”), have consummated an amalgamation, with the continuing corporation being
the Parent;

WHEREAS, Parent has acquired all of the outstanding capital shares of e.Pak
Resources (S) Pte Ltd (“ePak”) from EHL (“Share Transfer”);

WHEREAS, in consideration of the Share Transfer, Parent has issued certain of
its ordinary shares to EHL and its designees (“Transaction Shares”);

WHEREAS, all of the foregoing transactions have occurred pursuant to the terms
of an Agreement and Plan of Reorganization, dated July 23, 2007, by and among
Ascend, ACL, ePak and EHL (“Reorganization Agreement”);

WHEREAS, pursuant to the Reorganization Agreement, Parent (i) is to be
indemnified in certain respects and (ii) may be entitled to the return, for
cancellation, of some of the Transaction Shares in certain circumstances. The
parties desire to establish escrow funds as collateral security for the
indemnification obligations set forth in Sections 7.1(a) and 7.2 of the
Reorganization Agreement and to effectuate the return to Parent of Transaction
Shares under the Reorganization Agreement if required pursuant to its terms. The
Representative has been designated pursuant to the Reorganization Agreement to
represent EHL and its designees who receive Transaction Shares (collectively the
“Shareholders”) and each Permitted Transferee (as hereinafter defined) of the
Shareholders (the Shareholders and all such Permitted Transferees are
hereinafter referred to collectively as the “Owners”), and to act on their
behalf for purposes of this Agreement. Capitalized terms used herein that are
not otherwise defined herein shall have the meanings ascribed to them in the
Reorganization Agreement.

The parties agree as follows:

1. (a) Concurrently with the execution hereof, Parent shall deliver to the
Escrow Agent, on behalf of the Shareholders, to be held in escrow pursuant to
the terms of this Agreement, stock certificates issued in the name of the
Shareholders representing an aggregate of                      Transaction
Shares [15% of (Transaction Shares + Replacement Option Shares)] received by
such Shareholders pursuant to the Reorganization Agreement (“Escrow Shares”),
together with ten (10) assignments separate from certificate executed in blank
by such Shareholders to be held in escrow pursuant to this Agreement and
Articles VII and Section 1.13 of the Reorganization Agreement (the “Escrow
Fund”). The Escrow Agent shall maintain a separate account for each
Shareholder’s, and, subsequent to any transfer permitted pursuant to Paragraph
1(f) hereof, each Owner’s, portion of each Escrow Fund (collectively referred to
herein as the “Escrow Funds”).



--------------------------------------------------------------------------------

(b) The Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard
and disburse the Escrow Funds pursuant to the terms and conditions hereof and
the Reorganization Agreement. It shall treat each Escrow Fund as a trust fund in
accordance with the terms of this Agreement and not as the property of Parent.
The Escrow Agent’s duties hereunder shall terminate upon its distribution of the
entirety of the Escrow Funds in accordance with this Agreement and the
Reorganization Agreement.

(c) Except as herein provided, the Owners shall retain all of their rights as
shareholders of Parent with respect to the Escrow Shares including, without
limitation, the right to vote such shares, until such time, if ever, that same
is returned to Parent under the terms hereof.

(d) The Escrow Fund shall be maintained during the period from the date hereof
and ending on the last day of the Escrow Period.

(e) During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares held in an Escrow Fund shall be paid to the respective Owner
associated with such Escrow Fund, but all dividends payable in stock or other
non-cash property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent
to hold in accordance with the terms hereof and the Reorganization Agreement. As
used herein, the term “Escrow Fund” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any.

(f) During the Escrow Period, no sale, transfer or other disposition may be made
of any of the Escrow Shares except (i) to a “Permitted Transferee” (as
hereinafter defined), (ii) by virtue of the laws of descent and distribution
upon death of any Owner, (iii) pursuant to a qualified domestic relations order
or (iv) a transfer by EHL to its shareholders pursuant to a plan of liquidation
adopted by EHL; provided, however, that such permissive transfers may be
implemented only upon the respective transferee’s written agreement to be bound
by the terms and conditions of this Agreement. As used in this Agreement, the
term “Permitted Transferee” shall include: (x) members of a Shareholder’s
“Immediate Family” (as hereinafter defined); (y) an entity in which (A) a
Shareholder and/or members of a Shareholder’s Immediate Family beneficially own
100% of such entity’s voting and non-voting equity securities, or (B) a
Shareholder and/or a member of such Shareholder’s Immediate Family is a general
partner and in which such Shareholder and/or members of such Shareholder’s
Immediate Family beneficially own 100% of all capital accounts of such entity;
and (z) a revocable trust established by a Shareholder during his lifetime for
the benefit of such Shareholder or for the exclusive benefit of all or any of
such Shareholder’s Immediate Family. As used in this Agreement, the term
“Immediate Family” means, with respect to any Shareholder, a spouse, parents,
lineal descendants, the spouse of any lineal descendant, and brothers and
sisters (or a trust, all of whose current beneficiaries are members of an
Immediate Family of the Shareholder). In connection with and as a condition to
each permitted transfer, the Permitted Transferee shall deliver to the Escrow
Agent an assignment separate from certificate executed by the transferring
Shareholder, or where applicable, an order of a court of competent jurisdiction,
evidencing the transfer of

 

2



--------------------------------------------------------------------------------

shares to the Permitted Transferee, together with ten (10) assignments separate
from certificate executed in blank by the Permitted Transferee, with respect to
the shares transferred to the Permitted Transferee. Upon receipt of such
documents, the Escrow Agent shall deliver to Parent the original stock
certificate out of which the assigned shares are to be transferred, together
with the executed assignment separate from certificate executed by the
transferring Shareholder, or a copy of the applicable court order, and shall
request that Parent issue new certificates representing (m) the number of
shares, if any, that continue to be owned by the transferring Shareholder, and
(n) the number of shares owned by the Permitted Transferee as the result of such
transfer. Parent, the transferring Shareholder and the Permitted Transferee
shall cooperate in all respects with the Escrow Agent in documenting each such
transfer and in effectuating the result intended to be accomplished thereby.
During the Escrow Period, no Owner shall pledge or grant a security interest in
any of the Transaction Shares included in the Escrow Fund or grant a security
interest in any Owner’s rights under this Agreement.

2. (a) Parent, acting through the Committee, may make a claim for
indemnification pursuant to Article VII of the Reorganization Agreement the
Reorganization Agreement (“Indemnity Claim”) against the Escrow Fund by giving
notice to the Representative (with a copy to the Escrow Agent) specifying
(i) the covenant, representation, warranty or agreement contained in the
Reorganization Agreement which it asserts has been breached by EHL or otherwise
entitles Parent to indemnification pursuant to Article VII of the Reorganization
Agreement, (ii) in reasonable detail, the nature and dollar amount of each
individual item of any Losses related to such Indemnity Claim, the date each
such item was paid or properly accrued or arose, and the nature of the
inaccuracy, breach or non-fulfillment to which such item is related,
(iii) whether the Indemnity Claim results from a Third Party Claim against
Parent and (vi) whether such Loss may be covered (in whole or in part) under any
insurance and the estimated amount of such Loss which may be covered under such
insurance (an “Indemnity Notice”). The Committee also shall deliver to the
Escrow Agent (with a copy to the Representative), concurrently with its delivery
to the Escrow Agent of the Indemnity Notice, a certification as to the date on
which the Indemnity Notice was delivered to the Representative. The
Representative shall send a copy of the Indemnity Notice to each of the
Shareholders within 5 days after its receipt thereof, shall provide the
Shareholders, at their own expense, with access to any information reasonably
requested by the Shareholders related to the Indemnity Claim (including copies
of any relevant documents) subject to such Indemnity Notice and available to the
Representative without undue effort, and shall make itself available to the
Shareholders to discuss the Indemnity Claim at such reasonable times as may be
requested by the Shareholders.

(b) If the Representative shall give a notice to the Committee (with a copy to
the Escrow Agent) (a “Counter Indemnity Notice”), within 45 days following the
date of receipt (as specified in the Committee’s certification) by the
Representative of a copy of the Indemnity Notice, disputing whether the
Indemnity Claim is indemnifiable under the Reorganization Agreement, the
Committee and the Representative shall attempt to resolve such dispute by
voluntary settlement as provided in Section 2(c) below. If no Counter Indemnity
Notice with respect to an Indemnity Claim set forth in a Indemnity Notice
delivered in accordance with the terms hereof is received by the Escrow Agent
from the Representative within such 45-day period, the Indemnity Claim set forth
in such Indemnity Notice shall be deemed to be an Established Claim (as
hereinafter defined) for purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

(c) If the Representative delivers a Counter Indemnity Notice to the Escrow
Agent, the Committee and the Representative shall, during the period of 60 days
following the delivery of such Counter Indemnity Notice or such greater period
of time as the Committee and the Representative may mutually agree to in writing
(the “Dispute Period”) (with a copy of such written agreement delivered by
either of the Committee and the Representative to the Escrow Agent), attempt to
resolve the dispute set forth in the Indemnity Notice with respect to which the
Counter Indemnity Notice was given. If the Committee and the Representative
shall reach a settlement with respect to any such dispute, they shall jointly
deliver written notice of such settlement to the Escrow Agent specifying the
terms thereof (the “Settlement Notice”). If the Committee and the Representative
shall be unable to reach a settlement with respect to a dispute within the
Dispute Period, such dispute shall be resolved by arbitration pursuant to
Section 2(d) below.

(d) If the Committee and the Representative cannot resolve a dispute prior to
expiration of the Dispute Period, then such dispute shall be submitted (and
either party may submit such dispute) for arbitration before a single arbitrator
in Austin, Texas, in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect and the provisions of
Section 10.12 of the Reorganization Agreement to the extent that such provisions
do not conflict with the provisions of this paragraph. The Committee and the
Representative shall attempt to agree upon an arbitrator; if they shall be
unable to agree upon an arbitrator within 10 days after the dispute is submitted
for arbitration, then either the Committee or the Representative, upon written
notice to the other, may apply for appointment of such arbitrator by the
American Arbitration Association. The arbitration shall be conducted in Austin,
Texas. Each party shall pay the fees and expenses of counsel used by it and 50%
of the fees and expenses of the arbitrator and of other expenses of the
arbitration. The arbitrator shall render his decision within 130 days after his
appointment and may award costs to either the Committee or the Representative
if, in his sole opinion reasonably exercised, the claims made by any other party
had no reasonable basis and were arbitrary and capricious. Such decision and
award shall be in writing and shall be final and conclusive on the parties, and
counterpart copies thereof shall be delivered to each of the parties. Judgment
may be obtained on the decision of the arbitrator so rendered in any Texas state
court sitting in Travis County, or any federal court sitting in Travis County,
having jurisdiction, and may be enforced in accordance with the law of the State
of Texas. If the arbitrator shall fail to render his decision or award within
such 130-day period, either the Committee or the Representative may apply to any
Texas state court sitting in Travis County, or any federal court sitting in
Travis County, then having jurisdiction, by action, proceeding or otherwise, as
may be proper to determine the matter in dispute consistently with the
provisions of this Agreement. The parties consent to the exclusive jurisdiction
of the Texas state courts having jurisdiction and sitting in Travis County, or
any federal court sitting in Travis County, for this purpose. The prevailing
party (or either party, in the case of a decision or award rendered in part for
each party) shall send a copy of the arbitration decision or of any final
non-appealable judgment of the court to the Escrow Agent (the “Final Judgment
Notice”).

(e) As used in this Agreement, “Established Claim” means any (i) Indemnification
Claim deemed established pursuant to the last sentence of Section 2(b) above,
(ii) Indemnification Claim resolved in favor of Parent Indemnitees by settlement
pursuant to Section 2(c) above, resulting in a dollar award to Parent
Indemnitees, (iii) Indemnification Claim

 

4



--------------------------------------------------------------------------------

established by the decision of an arbitrator pursuant to Section 2(d) above,
resulting in a dollar award to Parent Indemnitees, or (iv) Third Party Claim
that the Committee and the Representative have jointly notified the Escrow Agent
has been settled in accordance with the provisions of the Reorganization
Agreement.

(f) (i) Subject to subsection (f)(ii), promptly after an Indemnity Claim becomes
an Established Claim, the Committee and the Representative shall jointly deliver
a notice to the Escrow Agent (a “Joint Indemnity Notice”) directing the Escrow
Agent to pay to Parent, and the Escrow Agent promptly shall pay to Parent, an
amount equal to the aggregate dollar amount to be awarded to the Parent
Indemnities of the Established Claim (or, if at such time there remains in the
Escrow Fund less than the full amount so payable, the full amount remaining in
the Escrow Fund).

(ii) Payment of an Established Claim shall be made in Escrow Shares pro rata
from the account maintained on behalf of each Owner. For purposes of each
payment, such shares shall be valued at the “Fair Market Value” (as defined
below). However, in no event shall the Escrow Agent be required to calculate
Fair Market Value or make a determination of the number of shares to be
delivered to Parent in satisfaction of any Established Claim; rather, such
calculation shall be included in and made part of the Joint Indemnity Notice.
The Escrow Agent shall transfer to Parent out of the Escrow Fund that number of
Escrow Shares necessary to satisfy each Established Claim, as set out in the
Joint Indemnity Notice. Any dispute between the Committee and the Representative
concerning the calculation of Fair Market Value or the number of shares
necessary to satisfy any Established Claim, or any other dispute regarding a
Joint Indemnity Notice, shall be resolved between the Committee and the
Representative in accordance with the procedures specified in Sections 2(c) and
(d) above, and shall not involve the Escrow Agent. Each transfer of shares in
satisfaction of an Established Claim shall be made by the Escrow Agent
delivering to Parent one or more share certificates held in each Owner’s account
evidencing not less than such Owner’s pro rata portion of the aggregate number
of Escrow Shares specified in the Joint Indemnity Notice, together with
assignments separate from certificate executed in blank by such Owner and
completed by the Escrow Agent in accordance with instructions included in the
Joint Indemnity Notice. Simultaneously with, and as a condition to, receipt of
the stock certificates and assignments, Parent shall deliver to the Escrow Agent
new certificates representing the number of Escrow Shares owned by each Owner
after such payment. The parties hereto (other than the Escrow Agent) agree that
the foregoing right to make payments of Established Claims in Escrow Shares may
be made notwithstanding any other agreements restricting or limiting the ability
of any Owner to sell any Parent common shares or otherwise. As used herein,
“Fair Market Value” means the average reported closing price for a Parent common
share for the ten trading days ending on the last trading day prior to the day
that an Indemnification Claim becomes an Established Claim.

(iii) Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, the Representative shall
have the right to substitute for the Escrow Shares that otherwise would be paid
in satisfaction of such claim (the “Claim Shares”) cash in an amount equal to
the aggregate dollar amount of the Established Claim (“Substituted Cash”). In
such event (i) the Joint Indemnity Notice shall include a statement describing
the substitution of Substituted Cash for the Claim Shares, and (ii)

 

5



--------------------------------------------------------------------------------

substantially contemporaneously with the delivery of such Joint Indemnity
Notice, the Representative shall cause currently available funds to be delivered
to the Escrow Agent in an amount equal to the Substituted Cash. Upon receipt of
such Joint Indemnity Notice and Substituted Cash, the Escrow Agent shall (y) in
payment of the Established Claim described in the Joint Indemnity Notice,
deliver the Substituted Cash to Parent in lieu of the Claim Shares, and
(z) cause the Claim Shares to be returned to the Representative.

(g) Upon receipt from time to time of a written accounting submitted in good
faith to the Escrow Agent (with a copy to the Committee) by the Representative
of any reasonable expenses or costs incurred by it in its capacity as the
Representative, the Escrow Agent shall promptly disburse to the Representative
from the Escrow Fund that number of Escrow Shares having an average reported
closing price for a Parent common share for the ten trading days ending on the
last trading day prior to the day on which such disbursement is made. Payment of
such expenses or costs shall be made in Escrow Shares pro rata from the account
maintained on behalf of each Owner.

3. On the first Business Day after the expiration of the Escrow Period, the
Escrow Agent shall distribute and deliver to each Owner certificates
representing the Escrow Shares then in such Owner’s account in the Escrow Fund,
unless at such time there are any Indemnity Claims with respect to which
Indemnity Notices have been received but which have not been resolved pursuant
to Section 2 hereof or in respect of which the Escrow Agent has not been
notified of, and received a copy of, a final determination (after exhaustion of
any appeals) by a court of competent jurisdiction, as the case may be (in either
case, “Pending Claims”), and which, if resolved or finally determined in favor
of Parent, would result in a payment to Parent, in which case the Escrow Agent
shall retain, and the total amount of such distributions to such Owner shall be
reduced by, the “Pending Claims Reserve” (as hereafter defined). The Committee
shall certify in good faith to the Escrow Agent the Fair Market Value to be used
in calculating the Pending Claims Reserve and the number of Escrow Shares to be
retained therefor. Thereafter, if any Pending Claim becomes an Established
Claim, the Committee and the Representative shall deliver to the Escrow Agent a
Joint Indemnity Notice directing the Escrow Agent to pay to Parent an amount in
respect thereof determined in accordance with Section 2(f) above, and to deliver
to each Owner the Escrow Shares then in such owner’s account in the Escrow Fund
having a Fair Market Value equal to the amount by which the remaining portion of
his account in the Escrow Fund exceeds the then Pending Claims Reserve (as
reduced by the amount set forth in the Joint Settlement Notice) (determined as
set forth below), all as specified in a Joint Indemnity Notice. If any Pending
Claim is resolved against Parent, the Committee and the Representative shall,
and either of the Committee or the Representative may, deliver to the Escrow
Agent a notice directing the Escrow Agent to pay to each Owner the amount by
which the remaining portion of his account in the Escrow Fund exceeds the then
Pending Claims Reserve (as reduced by the amount set forth in the Settlement
Notice or the Final Judgment Notice applicable to such Pending Claim). Upon
resolution of all Pending Claims, the Committee and the Representative shall
deliver to the Escrow Agent a Joint Indemnity Notice directing the Escrow Agent
shall pay to such Owner the remaining portion of his or her account in the
Escrow Fund.

 

6



--------------------------------------------------------------------------------

As used herein, the “Pending Claims Reserve” shall mean, at the time any such
determination is made, that number of Escrow Shares having an average reported
closing price for a Parent common share for the ten trading days ending on the
last trading day prior to the day on which such determination is made equal to
the sum of the aggregate dollar amounts claimed to be due with respect to all
Pending Claims (as shown in the Indemnity Notices of such Claims).

4. (a) As soon as practicable following the Effective Time (but no later than
forty-five (45) days thereafter), Parent shall deliver to the Representative a
final computation (the “Parent Effective Time Liabilities Calculation”) of the
Parent Effective Time Liabilities. If the Representative agrees with the Parent
Effective Time Liabilities Calculation or does not object to such computation
within fifteen (15) days after its receipt of such computation by delivering a
Parent Effective Time Liabilities Objection Notice (as defined below) to Parent,
the Parent Effective Time Liabilities Calculation shall be deemed to be final
and conclusive and shall be binding on Parent, EHL, the Representative and each
of the holders of the capital stock of Parent. If the Representative disagrees
with the Parent Effective Time Liabilities Calculation, the Representative
shall, within fifteen (15) days after receipt of the Parent Effective Time
Liabilities Calculation, deliver a notice (a “Parent Liabilities Objection
Notice”) to Parent setting forth the Representative’s proposed calculation of
the amount of Parent Effective Time Liabilities. Parent and the Representative
will use their respective commercially reasonable efforts to resolve any
disagreements as to the computation of the amount of Parent Effective Time
Liabilities, but if they do not obtain a final resolution within the 90-day
period following the Closing, or there is otherwise a dispute with respect to
the number of Transaction Shares issued at Closing, including a dispute with
respect to any values used in the computation thereof pursuant to the
Reorganization Agreement, that is not resolved by the end of such period, the
Committee or the Representative shall instruct the PCOAB-registered accounting
firm then serving as Parent’s independent accounting firm to review all of the
applicable calculations and relevant financial information available at the time
of such review and deliver a statement of its determination of each calculation
in dispute, including the number of Transaction Shares that would have been
issued at Closing had such accounting firm’s calculations been utilized at
Closing (the “Transaction Share True-up”). The Transaction Share True-up shall
be binding on the parties and any difference between the number of Transaction
Shares issuable under the Transaction Share True-up and the actual number of
Transaction Shares issued at Closing (the “Actual Issuance”). If the Actual
Issuance is greater than the Transaction Share True-up (“Overage”), the number
of Escrow Shares equal to the Overage shall be returned to Parent from the
Escrow as soon as practicable.

(b) If it is determined that there is an Overage, Parent shall deliver a notice
(“Adjustment Notice”) to the Representative, with a copy to the Escrow Agent,
setting forth the Overage and stating the number of Escrow Shares to be returned
to Parent for cancellation pursuant to Section 1.7(b)(xi) of the Reorganization
Agreement. If the Representative shall give a notice to Parent (with a copy to
the Escrow Agent) (a “Counter Adjustment Notice”), within ten (10) days
following the date of receipt by the Representative of a copy of the Adjustment
Notice, disputing Parent’s calculation of the Overage or number of Escrow Shares
to be returned to Parent in connection therewith, the Committee and
Representative shall attempt to resolve such dispute by voluntary settlement in
the manner provided in Section 2(c) or, if the dispute is not so resolved, by
arbitration in the manner provided in Section 2(d). If no Counter Adjustment

 

7



--------------------------------------------------------------------------------

Notice is received by the Escrow Agent from the Representative within such
five-day period, the calculation of the Overage and related number of Escrow
Shares to be returned to Parent shall be deemed to be established as set forth
in the Adjustment Notice for all purposes of this Agreement.

(c) Promptly upon the Overage calculation becoming established either as set
forth in the Adjustment Notice, by mutual resolution of Parent and the
Representative or by arbitration, as the case may be, upon receipt of notice
from either Parent or the Representative (with a copy to the other), the Escrow
Agent shall deliver to Parent, for cancellation, that number of Escrow Shares
required under Section 4(a) as so established.

5. The Escrow Agent, the Committee, Parent and the Representative shall use
commercially reasonable efforts cooperate in all respects with one another in
the calculation of any amounts determined to be payable to Parent and the Owners
in accordance with this Agreement and in implementing the procedures necessary
to effect such payments.

6. (a) The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein. It is understood that the Escrow Agent is not a trustee or
fiduciary and is acting hereunder merely in a ministerial capacity.

(b) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is reasonably believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

(c) The Escrow Agent’s sole responsibility upon receipt of any notice reasonably
believed by Escrow Agent to be genuine and to have been signed or presented by
the proper party or parties requiring any payment to Parent pursuant to the
terms of this Agreement or, if such notice is disputed by the Committee or the
Representative, the settlement with respect to any such dispute, whether by
virtue of joint resolution, arbitration or determination of a court of competent
jurisdiction, is to pay to Parent the amount specified in such notice, and the
Escrow Agent shall have no duty to determine the validity, authenticity or
enforceability of any specification or certification made in such notice.

(d) The Escrow Agent shall not be liable for any action taken by it in good
faith and reasonably believed by it to be authorized or within the rights or
powers conferred upon it by this Agreement, and may consult with counsel of its
own choice and shall have full and complete authorization and indemnification
under Section 6(g), below, for any action taken or suffered by it hereunder in
good faith and in accordance with the opinion of such counsel.

 

8



--------------------------------------------------------------------------------

(e) The Escrow Agent may resign at any time and be discharged from its duties as
escrow agent hereunder by its giving the other parties hereto written notice and
such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Funds to a successor escrow agent appointed jointly by the
Committee and the Representative. If no new escrow agent is so appointed within
the 60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Funds with any court it reasonably deems
appropriate

(g) The Escrow Agent shall be indemnified and held harmless by Parent from and
against any expenses, including counsel fees and disbursements, or loss suffered
by the Escrow Agent in connection with any action, suit or other proceeding
involving any claim which in any way, directly or indirectly, arises out of or
relates to this Agreement, the services of the Escrow Agent hereunder, or the
Escrow Funds held by it hereunder, other than expenses or losses arising from
the gross negligence or willful misconduct of the Escrow Agent. Promptly after
the receipt by the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall notify
the other parties hereto in writing. In the event of the receipt of such notice,
the Escrow Agent, in its sole discretion, may commence an action in the nature
of interpleader in an appropriate court to determine ownership or disposition of
the Escrow Fund in question or it may deposit such Escrow Fund with the clerk of
any appropriate court and be relieved of any liability with respect thereto or
it may retain the Escrow Fund pending receipt of a final, non appealable order
of a court having jurisdiction over all of the parties hereto directing to whom
and under what circumstances the Escrow Fund in question is to be disbursed and
delivered.

(h) The Escrow Agent shall be entitled to reasonable compensation from Parent
for all services rendered by it hereunder. The Escrow Agent shall also be
entitled to reimbursement from Parent for all reasonable documented expenses
paid or incurred by it in the administration of its duties hereunder including,
but not limited to, all counsel, advisors’ and agents’ fees and disbursements
and all taxes or other governmental charges.

(i) From time to time on and after the date hereof, the Committee and the
Representative shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.

(j) Notwithstanding anything herein to the contrary, the Escrow Agent shall not
be relieved from liability hereunder for its own gross negligence or its own
willful misconduct.

7. This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Reorganization Agreement.

 

9



--------------------------------------------------------------------------------

8. This Agreement shall inure to the benefit of and be binding upon the parties
and their respective heirs, successors, assigns and legal representatives, shall
be governed by and construed in accordance with the law of Texas applicable to
contracts made and to be performed therein except that issues relating to the
rights and obligations of the Escrow Agent shall be governed by and construed in
accordance with the law of Texas applicable to contracts made and to be
performed therein. This Agreement cannot be changed or terminated except by a
writing signed by the Committee, the Representative and the Escrow Agent.

10. All notices and other communications under this Agreement shall be in
writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties as follows:

 

A.    If to the Committee, to it at:   

 

     

 

     

 

      Attention: ___________       Telephone: __________       Facsimile:
___________    with a copy to:       Graubard Miller       The Chrysler Building
      405 Lexington Avenue       New York, New York 10174-1901    Attention:
David Alan Miller, Esq.    Telecopier No.: 212-818-8881

B.

   If to the Representative, to him at:    Hock Voon Loo       Great World City
West Tower    1 Kim Seng Promenade #14-07    Singapore 237994       Telephone:
(65) 6272 3250    Facsimile: (65) 6272 3251 with a copy to:       Wilson Sonsini
Goodrich & Rosati, P.C.    8911 Capital of Texas Highway, North    Westech 360
      Suite 3350       Austin, Texas 78759-8497    Attention:            Brian
K. Beard, Esq.                                Evan Kastner, Esq.    Telephone:
512-338-5400    Facsimile: 512-338-5499   

 

10



--------------------------------------------------------------------------------

C.

   If to the Escrow Agent, to it at:    Continental Stock Transfer & Trust
Company    17 Battery Place, 8th Floor    New York, New York 10004    Attention:
Steven G. Nelson    Telecopier No.: 212-509-5150

D. If to Parent, to it at the addresses listed above for the Committee and the
Representative or to such other person or address as any of the parties hereto
shall specify by notice in writing to all the other parties hereto.

11. (a) If this Agreement requires a party to deliver any notice or other
document, and such party refuses to do so, the matter shall be submitted to
arbitration pursuant to Section 2(d) of this Agreement.

(b) All notices delivered to the Escrow Agent shall refer to the provision of
this Agreement under which such notice is being delivered and, if applicable,
shall clearly specify the aggregate dollar amount due and payable to Parent and
the number of shares of Parent Common Stock to be returned to Parent.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument and all of which together shall
constitute a single agreement.

(d) Any terms not otherwise defined herein shall have the meaning ascribed to
them in the Reorganization Agreement. In the event there is any inconsistency or
discrepancy between the terms of this Agreement and the Reorganization Agreement
with respect to the Escrow and the related matters set forth herein, the terms
of this Agreement shall be deemed to prevail.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.

 

EPAK INTERNATIONAL LTD. By:  

 

Name:  

 

Title:  

 

EPAK HOLDINGS LTD. By:  

 

Name:  

 

Title:  

 

THE REPRESENTATIVE:

 

HOCK VOON LOO ESCROW AGENT: CONTINENTAL STOCK TRANSFER & TRUST COMPANY By:  

 

Name:   Steven G. Nelson Title:   Chairman of the Board

 

12